Exhibit 10.6

ESCROW AGREEMENT

ESCROW AGREEMENT, dated as of July 31, 2009 (the “Agreement”) by and among
Alternative Asset Management Acquisition Corp., a Delaware corporation
(“Parent”), Great American Group, Inc., a Delaware Corporation (the “Company”),
Andrew Gumaer (the “Member Representative”), as the representative of the
members of Great American (the “GA Members”) and the phantom stock holders of
Great American (the “Phantom Holders” and together with the GA Members, the “GA
Recipients”) listed on Exhibit A hereto, and Continental Stock Transfer & Trust
Company, a New York corporation (the “Escrow Agent”). Capitalized terms not
defined herein shall have the meanings ascribed to such terms in the Definitive
Agreement.

WHEREAS, the Parent, the Company, AAMAC Merger Sub, Inc., a Delaware corporation
(“Merger Sub”), Great American Group, LLC, a California limited liability
company (“Great American”), the GA Members and the Member Representative have
entered into an Agreement and Plan of Reorganization, dated May 14, 2009, as
amended by Amendment No. 1 to Agreement and Plan of Reorganization dated May 29,
2009, by Amendment No. 2 to Agreement and Plan of Reorganization dated July 8,
2009 and by Amendment No. 3 to Agreement and Plan of Reorganization dated
July 28, 2009 (collectively, the “Definitive Agreement”), pursuant to which,
among other matters, (i) the GA Members will contribute their membership
interests in Great American to the Company and (ii) Merger Sub will merge with
and into Parent in exchange for which the Parent’s securities will be exchanged
on a one-for-one basis for the Company’s securities;

WHEREAS, in connection with the transactions pursuant to the Definitive
Agreement, the GA Recipients shall receive an aggregate of 12,000,000 shares of
common stock of Parent at closing (the “Stock Consideration”);

WHEREAS, Section 5.3 of the Definitive Agreement provides Parent, Parent
subsidiaries and their respective affiliates, successors and permits assigns,
officers, directors, employees and agents are to be indemnified in certain
respects (the “Indemnification Obligations”);

WHEREAS, Section 1.3 of the Definitive Agreement provides that Parent shall be
entitled to recover any Working Capital Shortfall from the Escrowed
Indemnification Stock (as defined below);

WHEREAS, Section 1.5 of the Definitive Agreement provides that Parent shall be
entitled to recover any Inventory Amount Shortfall from the Member Inventory
Stock comprising the Escrowed Indemnification Stock;

WHEREAS, GA Recipients have agreed that 1,500,000 shares of the Stock
Consideration (the “Escrowed Indemnification Stock”) shall be subject to the
indemnification, Working Capital Shortfall, and Inventory Amount Shortfall,
provisions of the Definitive Agreement, and that the release of such shares of
Escrowed Indemnification Stock shall be governed by the terms of the Definitive
Agreement and this Agreement; and

WHEREAS, the Company and the Member Representative desire that the Escrow Agent
accept the Escrowed Indemnification Stock in escrow to be held and disbursed as
hereinafter provided.



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED:

1. Appointment of Escrow Agent. The parties hereby appoint the Escrow Agent to
act in accordance with and subject to the terms of this Agreement and the Escrow
Agent hereby accepts such appointment and agrees to act in accordance with and
subject to such terms.

2. Deposit of Escrowed Indemnification Stock. On the Effective Date, the Company
shall deliver to the Escrow Agent certificates representing the Escrowed
Indemnification Stock, to be held and disbursed subject to the terms and
conditions of this Agreement; provided, however, that to the extent that the
Definitive Agreement provides that shares shall not be issued as of the
Effective Date, such shares shall be delivered to the Escrow Agent, when and if
issued, to the extent that such shares otherwise would constitute Escrowed
Indemnification Stock. The Member Representative acknowledges and agrees that
the certificates representing the Escrowed Indemnification Stock will bear a
legend in the form attached hereto as Exhibit C to reflect the deposit of such
Escrowed Indemnification Stock under this Agreement.

3. Disbursement of the Escrowed Indemnification Stock.

3.1. Escrow Period. The Escrow Agent shall hold the Escrowed Indemnification
Stock until the termination of the Escrow Period (as defined below). The “Escrow
Period” shall, subject to Section 3.5, be the period beginning on the date the
certificates representing the Escrowed Indemnification Stock are deposited with
the Escrow Agent and ending: (i) as to the first 600,000 shares of the Escrowed
Indemnification Stock (less that portion thereof applied in satisfaction of, or
reserved with respect to claims involving, (A) the Indemnification Obligations,
(B) the Working Capital Shortfall and (C) obligations of the GA Members in
connection with any Inventory Amount Shortfall (clauses (A)-(C), collectively,
“Escrow Claims”)), on the thirtieth (30th) day after the date the Company files
with the Securities and Exchange Commission (the “SEC”) its Annual Report on
Form 10-K (the “10-K”) for the year ended December 31, 2009 (the “First Escrow
Release Date”), and (ii) as to the remaining Escrowed Indemnification Stock
(less that portion thereof applied in satisfaction of, or reserved with respect
to any Escrow Claim), on the thirtieth (30th) day after the date the Company
files with the SEC its 10-K for the year ended December 31, 2010 (the “Final
Escrow Release Date”); provided, however, that with respect to any Escrow Claim
made with respect to clause (C) herein, the parties agree that the sole remedy
for such Escrow Claim shall be the return of the GA Members’ portion of the
Escrowed Indemnification Stock and further that no such Escrow Claim as it
relates to clause (C) herein shall be made, if ever, prior to the date that all
of the Inventory Assets (as defined in the Definitive Agreement) are sold.

3.2. Holdback for Escrow Claims. Subject to the proviso in Section 3.1, above,
with respect to any Escrow Claim that remains unresolved at the time of the
First Escrow Release Date or the Final Escrow Release Date, as applicable, and
that was properly and timely delivered pursuant to the Definitive Agreement, a
portion of the Escrowed Indemnification Stock reasonably necessary to satisfy
such Escrow Claim shall remain in escrow until such Escrow Claim shall have been
disposed of pursuant to the Definitive Agreement; provided, however, in the
event any Escrow Claim may reasonably require the application of 600,000 or more
Escrowed Indemnification Stock as of the First Escrow Release Date, then no
shares of the Escrowed Indemnification Stock shall be released on such date. Any
shares of the Escrowed Indemnification Stock due to be released on the First
Escrow Release Date or the Final Escrow Release Date that continue to be held
with respect to any unresolved Escrow Claim shall be delivered to the
appropriate GA Recipients in accordance with Exhibit A promptly upon such
resolution, subject to reduction, if any, for the Indemnification Obligations
associated with such Escrow Claim or the Working Capital Shortfall (or Inventory
Amount Shortfall in the event that such Escrow Claim exists at the First Escrow
Release Date or Final Escrow Release Date, respectively; provided, however, that
such Escrow Claim may only exist on such respective date, if at all, to the
extent that prior to such respective date, all of the Inventory Assets have been
sold).

 

2



--------------------------------------------------------------------------------

3.3. Cancellation of Escrowed Indemnification Stock for Working Capital
Shortfall. In the event there is a Working Capital Shortfall as finally
determined in accordance with Section 1.3 of the Definitive Agreement, the
Company shall be entitled to receive for cancellation upon delivery of joint
written instructions by the Company and the Member Representative to the Escrow
Agent (the “Shortfall Notice”) such number of shares of the Escrowed
Indemnification Stock as is determined in accordance with the Definitive
Agreement.

3.4. Letter of Instruction. On the termination date of the applicable Escrow
Period or upon Escrow Agent’s receipt of the Shortfall Notice, the Escrow Agent
shall, upon joint written instructions from the Company and the Member
Representative, disburse the appropriate portion of the Escrowed Indemnification
Stock to the applicable GA Recipients (which GA Recipients, and their respective
allocations of the Escrowed Indemnification Stock, shall be set forth in a
written notice delivered by the Member Representative to the Escrow Agent) or
the Company, as applicable. The Escrow Agent shall have no further duties
hereunder after the disbursement or destruction of the Escrowed Indemnification
Stock in accordance with this Section 3.

3.5. Inventory Adjustment. To the extent that the Inventory Amount Shortfall is
not determined by the Final Escrow Release Date, any remaining portion of the GA
Members’ Escrowed Indemnification Stock shall be returned to the GA Members and,
immediately thereafter, the GA Members shall re-contribute such remaining
portion of the GA Members’ Escrowed Indemnification Stock back into escrow in
accordance with this Agreement and in such case this Agreement shall continue in
effect (and the Escrow Period shall extend) with respect to the Company, the
Member Representative, the GA Members and the Escrow Agent, but not the Phantom
Holders, until no later than five (5) days after the last item of the Inventory
Assets is sold, transferred or disposed of after the Final Escrow Release Date;
provided, however, subject to the Company’s consent (at its sole discretion),
that the GA Members may contribute into escrow assets in lieu of such remaining
Member Inventory Stock of equal or greater value than such remaining portion of
the GA Members’ Escrowed Indemnification Stock (valued at Nine Dollars and
Eighty-Four Cents ($9.84) per share without interest thereon). After the last
item of the Inventory Assets is sold, transferred or disposed of after the Final
Escrow Release Date, and after any Inventory Amount Shortfalls are resolved but
no later than five (5) days after such sale, transfer or disposition, any
remaining Escrowed Indemnification Stock of the GA Members shall be returned to
the GA Members (in accordance with their respective, relative Stock Contribution
Consideration Percentages).

4. Rights of GA Recipients in Escrow Securities.

4.1. Voting Rights as a Stockholder. Each GA Recipient shall retain all of its
rights as a stockholder of the Company during the Escrow Period, including,
without limitation, the right to vote his shares of Escrowed Indemnification
Stock.

4.2. Dividends and Other Distributions in Respect of the Escrowed
Indemnification Stock. During the Escrow Period, all dividends payable in cash
or other non-cash property with respect to the Escrowed Indemnification Stock
shall be paid to the GA Recipients.

4.3. Restrictions on Transfer. During the Escrow Period, no sale, transfer or
other disposition may be made of any or all of the Escrowed Indemnification
Stock except (i) by gift to a member of a GA Recipient’s immediate family or to
a trust or other entity, the beneficiary of which is a GA Recipient or a member
of a GA Recipient’s immediate family, (ii) by virtue of the laws of descent and
distribution upon the death of any GA Recipient, (iii) pursuant to a qualified
domestic relations order, (iv) to an entity that is a GA Recipient, (v) to any
person or entity controlling, controlled by, or under

 

3



--------------------------------------------------------------------------------

common control with, a GA Recipient or (vi) with respect to a GA Recipient who
is an individual, to an entity controlled by such GA Recipient; provided,
however, that such permitted transfers may be implemented only upon the
respective transferee’s written agreement to be bound by the terms and
conditions of this Agreement. During the Escrow Period, no GA Recipient shall
pledge or grant a security interest in the Escrowed Indemnification Stock or
grant a security interest in their rights under this Agreement; provided,
however, that each of the GA Members shall be permitted to grant a security
interest in any or all of the proceeds of the shares of Escrowed Indemnification
Stock to Credit Suisse First Boston Next Fund, Inc. (together with any
successors or assigns, “CS”), to secure such GA Member’s obligations under a
Promissory Note issued May 13, 2009, by such GA Member in favor of CS, as such
Promissory Note may be amended, restated, supplemented or otherwise modified
from time to time.

5. Concerning the Escrow Agent.

5.1. Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

5.2. Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrowed Indemnification Stock or it
may deposit the Escrowed Indemnification Stock with the clerk of any appropriate
court or it may retain the Escrow Securities pending receipt of a final, non
appealable order of a court having jurisdiction over all of the parties hereto
directing to whom and under what circumstances the Escrowed Indemnification
Stock are to be disbursed and delivered. The provisions of this Section 5.2
shall survive in the event the Escrow Agent resigns or is discharged pursuant to
Sections 5.5 or 5.6 below.

5.3. Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder, as set forth on
Exhibit B hereto. The Escrow Agent shall also be entitled to reimbursement from
the Company for all expenses paid or incurred by it in the administration of its
duties hereunder including, but not limited to, all reasonable counsel,
advisors’ and agents’ fees and disbursements and all taxes or other governmental
charges.

5.4. Further Assurances. From time to time on and after the date hereof, the
Company and the Member Representative shall deliver or cause to be delivered to
the Escrow Agent such further documents and instruments and shall do or cause to
be done such further acts as the Escrow Agent shall reasonably request to carry
out more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

 

4



--------------------------------------------------------------------------------

5.5. Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company and
approved by the Member Representative, the Escrowed Indemnification Stock held
hereunder. If no new escrow agent is so appointed within the 60 day period
following the giving of such notice of resignation, the Escrow Agent may deposit
the Escrowed Indemnification Stock with any court it deems appropriate.

5.6. Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

5.7. Liability. Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

6. Miscellaneous.

6.1. Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of
Delaware. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of Delaware or the United States
District Court for the District of Delaware, and irrevocably submits to such
jurisdiction, which jurisdiction shall be exclusive. Each of the parties hereby
waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

6.2. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

6.3. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

6.4. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns, and to the benefit of the Member Recipients, who are
express third party beneficiaries of this Agreement.

 

5



--------------------------------------------------------------------------------

6.5. Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or by private
national courier service, or be mailed, certified or registered mail, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if sent by private national courier service, on the next business
day after delivery to the courier, or, if mailed, two business days after the
date of mailing, as follows:

if to the Company, to:

590 Madison Avenue, 35th Floor

New York, New York 10022

Fax No.: (818) 884-2976

if to the Escrow Agent, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank A. DiPaolo

Fax No.: (212) 509-5150

if to the Member Representative, to:

21860 Burbank Boulevard, Suite 300 South

Woodland Hills, California 91367

Fax No.: (818) 884-2976

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

6.6. Counterparts. This Agreement may be executed in several counterparts each
one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.

****

 

6



--------------------------------------------------------------------------------

WITNESS the execution of this Agreement as of the date first above written.

 

ALTERNATIVE ASSET MANAGEMENT ACQUISITION CORP. By:  

/s/    Paul Lapping

Name:   Paul Lapping Title:   CFO GREAT AMERICAN GROUP, INC. By:  

/s/    Andrew Gumaer

Name:   Andrew Gumaer Title:   Chief Executive Officer CONTINENTAL STOCK
TRANSFER & TRUST COMPANY By:  

/s/    Alexandra Albrecht

Name:   Alexandra Albrecht Title:   Vice President MEMBER REPRESENTATIVE:

/s/    Andrew Gumaer

Andrew Gumaer

[Signature Page to Escrow Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

GA Recipient

   Number of Shares of Common Stock
Held in Escrow

Andrew Gumaer

   660,000

Harvey M. Yellen

   660,000

Scott Carpenter

   34,216

Paul Erickson

   33,849

Lester Friedman

   30,916

Thomas Pabst

   33,605

Mark Weitz

   36,171

Brian Yellen

   11,242    Total:    1,500,000



--------------------------------------------------------------------------------

EXHIBIT B

Escrow Agent Fees

Fees billed by Continental Stock Transfer & Trust Co.

A) Services as escrow agent: $200 per month payable upon receipt of invoice; and

B) Release of shares from escrow $500 fixed fee per incident.

 

9



--------------------------------------------------------------------------------

EXHIBIT C

Form of Legend

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS CONTAINED IN AN ESCROW AGREEMENT DATED JULY 31, 2009 (THE
“AGREEMENT”) AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED DURING THE TERM OF THE ESCROW PERIOD (AS DEFINED IN THE AGREEMENT).

 

10